—Order, Supreme Court, New York County (Stuart Cohen, J.), entered February 17, 1993, which denied plaintiff’s motion to compel examination before trial of two nonparty witnesses and granted defendant’s cross motion for a protective order, unanimously affirmed, with costs.
The IAS Court acted within its discretion in finding that the previous depositions of the corporate employees responsible for the investigation and the decision to discharge plaintiff, as well as documents provided by defendant, were sufficient for plaintiff’s purposes, and that the deposition now sought would be "unreasonably intrusive”. We note that although the parties elected to chart their own course, the theory of liability for which disclosure was sought appeared nowhere in plaintiff’s pleadings. Concur — Sullivan, J. P., Carro, Rosenberger and Wallach, JJ.